NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                   Fed. R. App. P. 32.1



              United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                 Submitted July 29, 2009
                                  Decided July 29, 2009

                                          Before

                            RICHARD A. POSNER, Circuit Judge

                            JOHN L. COFFEY, Circuit Judge

                            DANIEL A. MANION, Circuit Judge

No. 09-1412

UNITED STATES OF AMERICA,                          Appeal from the United States District
     Plaintiff-Appellee,                           Court for the Eastern District of
                                                   Wisconsin.
      v.
                                                   08-CR-00029
EVERETT M. RUBIO,
     Defendant-Appellant.                          William C. Griesbach,
                                                   Judge.

                                        ORDER

        Arizona resident Everett Rubio was a source of cocaine for his childhood friend,
Raymundo Ochoa, the main supplier of cocaine in Oshkosh, Wisconsin. Ochoa employed
couriers to transport the drugs from Arizona to Wisconsin, but one of the couriers turned
out to be a confidential informant for the government. Rubio pleaded guilty to one count
of distributing cocaine, see 21 U.S.C. § 841(a)(1), and was sentenced to 48 months’
imprisonment, well below his advisory guidelines range of 70 to 87 months. Rubio filed a
notice of appeal, but his appointed lawyer now seeks to withdraw under Anders v.
California, 386 U.S. 738 (1967), because he is unable to discern a nonfrivolous issue to
pursue. Counsel’s supporting brief is facially adequate, and Rubio did not respond to our
No. 09-1412                                                                               Page 2

invitation under Circuit Rule 51(b) to comment on counsel’s submission. We limit our
review to the potential issues identified in counsel’s brief. See United States v. Schuh, 289
F.3d 968, 973-74 (7th Cir. 2002).

       Counsel has not suggested that Rubio wants to set aside his guilty plea, and thus
counsel properly refrains from exploring that issue. See United States v. Knox, 287 F.3d 667,
670-72 (7th Cir. 2002).

       The only potential issues counsel raises are whether Rubio can challenge the district
court’s consideration of the 18 U.S.C. § 3553(a) factors or the reasonableness of his sentence.
Counsel considers arguing that the district court’s consideration of the § 3553(a) factors did
not accord enough weight to Rubio’s purportedly minor role in the offense, the effect of a
motorcycle accident on Rubio’s drug and alcohol addictions, his efforts to overcome those
addictions, a reading disability from which he suffers, or the lower sentence one of the
couriers received (counsel says he was sentenced to only 24 months’ imprisonment).

       As counsel recognizes, however, the district court imposed a below-guidelines
sentence after discussing virtually every mitigating factor that counsel mentions. The court
regarded Rubio’s offense as less serious than the typical case of a person heavily involved
in drug trafficking. Rubio, according to the court, was “not inclined” to criminal conduct,
was dealing only with his childhood friend Ochoa—who took the lead in dictating the
quantity of drugs involved— and was struggling through serious drug and alcohol
addictions. The court’s thorough analysis more than fulfilled its obligation to impose a
sentence consistent with § 3553(a), and it is hard for us to conceive how the below-
guidelines sentence it chose could be unreasonably high, see United States v. George, 403 F.3d
470, 473 (7th Cir. 2005). Indeed a below-guidelines sentence is presumed reasonable.
United States v. Liddell, 543 F.3d 877, 885 (7th Cir. 2008).

       Counsel’s motion to withdraw is GRANTED, and the appeal is DISMISSED.